OFFICE   OF   THE   A-TTORNEY   GENERAL   OF TEXAS

                       AUSTIN




                           ioatr   l tea t88   thaw
                            thln& aa 88%
                                       e&ab~irhed
                           to 0i %x06 a8 prl808

                8 1088 theYefer* ti3 kmw wb4msr
               0 p*y the tax since* w8 bme Rot
            e cax8-  we me48 ~Mmm--aa4 ff em
             to pay the tnx, ea what fkgure
shoal& we barn the tex.
          In Seation la of Artiole 6, &use Bl&$ No. 0,
?Orty-8OVanth Le~l8ftltW8, 8 tsr Oi OM per OAnt Of the
oonsideration paid or to be paid 18 levied upon retail
sales 0r motor vehicles sold in this S&ate, and fn See-
tiOB 2 Of 8tiid hrtiole 6 there is 18vied a use tax upen
every motor rohlole purahased at retall sale OUt8ide  olt
thla State and brought Into thi8 State for u8e upon the
highwep8 by a Ye8ident oftbfe   8tata or by firm8 or oor-
poratioao         dornia5JaM or doing              business              in thier State in
   arnent equ8.1to one p8r sent oi th* totnl considera-
clfl
tfcm paid or to be paid for uald rehfcle UC said ratrtl
sale.                                    .

                  I’OU    mQUO8t         OUr   OpiniOa         ai    bQ   whethsr the oar8
mentions4    in WY. Ibrine's btter                         may bs         regietered for
U8@l   by Chevrolet YQtOl-DiV181OQ                        88     008lQ8Ry         Car8   Without
the    pBlyasnt      of    any     tax    unber    raid        Article       8.


          Ii the rmt0 thus 8ubmit+ied     to you are oorreat
then no tax Is due ant!these tehloles would be entitle4
to be lW@Stel%d without 8 8bOWiw       that U&y 8UO?l t8k haa
beon mid, ah08 Said Artiole.6 levied no tax emept in
the strnt of a rale. IImfevef,lf by chance the oorpora-
tion of whioh Chevrolet Wtor ~lrision Is a division pur-
oha8ed tbess oar8 rr0i8 8406 oth8r    pereon, ooa~any or ear-
porstion e tax Of one per OMt     Or  t&e tOta  GQn8id8x8tf,on
paid wouI6 be due and the OtkT8 wuld not be entitled to
registretZon without tta payout.
                                                               Yours very truly
                    Y     2,     1941                A!L’l’ORIBW          GJEHERALOF'TXXAS


               aBy
        SSi?i!MNT
 FIRST ?,                                                      @tL.4eLC
 ATTORNEY .EEREML                                                     Glenn 5..bti8
                                         1                                 A88i8tMt
GRLztt;